Exhibit (n)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 5 to the Registration Statement on Form N-2 of Harvest Capital Credit Corporation of our report dated March 15, 2016 relating to the financial statements and financial statement schedule and our report dated June 15, 2016 relating to the senior securities table of Harvest Capital Credit Corporation, which appear in such Registration Statement. We also consent to the reference to us under the headings “Senior Securities” and “Independent Registered Public Accounting Firm” in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Francisco, California June 15, 2016
